DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 20, 2022, which amends claims 16 and 21. Claims 1-29 are pending.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument regarding the Zhang reference, the Zhang reference is only used to show properties of the compounds taught by Kai and is not part of the rejection. Although it appears that compound is Zhang is different that the compound of Kai it does not take away that the compound of Kai can still meet the applicant’s claimed energy limitations when combined with Huang. Furthermore, references Iwasaki et al. (Molecules 2019, 24, 454, supporting information) (hereafter “Iwasaki”) and Wong et al. (Adv. Mater. 2017, 29, 1605444) (hereafter “Wong”) teach the energy levels of the compound of Kai and that the compound of Kai is a delayed fluorescent material. The applicant has not provided any data or information showing that the combination of Kai and Huang does not lead to a device that meet the applicant’s claimed energy levels.
Huang teaches motivation to use the emitting materials in the device of Kai and this would lead to a light emitting layer that comprises compound that would meet the 
Regarding the applicant’s argument the host materials of Kai and Huang are different and the emitting material of Huang cannot be used with the device of Kai, the Office points out that Kai does not limit the dopant used in the light emitting material paragraphs [0041] and [0042]) and Huang teaches 
    PNG
    media_image1.png
    152
    164
    media_image1.png
    Greyscale
 the red dopant the displays the best efficiency (page 740 Figure 1 and Table 1). Therefore, one of ordinary skill in the art would select 
    PNG
    media_image1.png
    152
    164
    media_image1.png
    Greyscale
 as an emitting dopant to make an efficient red emitting device and the applicant has not shown this is not the case and the applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (US 2010/0187977) (hereafter “Kai”) in view of Huang et al. (Adv. Mater. 2007, 19, 739-743) (hereafter “Huang”) as reference by Iwasaki et al. (Molecules 2019, 24, 454, supporting information) (hereafter “Iwasaki”) and Wong et al. (Adv. Mater. 2017, 29, 1605444) (hereafter “Wong”).
Regarding claims 1-29, Kai teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0074]-[0076]). Kai teaches that light emitting layer is composed of 
    PNG
    media_image2.png
    161
    203
    media_image2.png
    Greyscale
 and Ir(ppy)3 (paragraph [0074]).  Wong teaches 
    PNG
    media_image2.png
    161
    203
    media_image2.png
    Greyscale
 is a delayed fluorescence materials and has a difference between the singlet excitation energy level and the triplet excitation energy level is 0.1 eV (page 46 right column and page 47 left column). Iwaski also teaches that 
    PNG
    media_image2.png
    161
    203
    media_image2.png
    Greyscale
 has a HOMO of -5.78 eV and the LUMO of -2.71 eV (page 3). Kai teaches does not limit the phosphorescent dopant used in the light emitting layer (paragraphs [0041] and [0042]).
Zhang does not specifically teach where the light emitting dopant emits red light.
Huang teaches red phosphorescent materials for use in electroluminescent devices (page 739 last paragraph). Huang teaches 
    PNG
    media_image1.png
    152
    164
    media_image1.png
    Greyscale
 the red dopant the displays the best efficiency (page 740 Figure 1 and Table 1). Huang teaches the red 
    PNG
    media_image1.png
    152
    164
    media_image1.png
    Greyscale
 is -5.24 eV and -2.97 eV respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kai to use the red emitting material of Huang as the light emitting dopant. The motivation would have been to make a highly efficient red emitting light emitting dopant. The combination would lead to a device that meets applicant’s claimed energy levels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759